Case 2:20-cv-00077-JRG Document 115 Filed 04/15/21 Page 1 of 3 PageID #: 6418



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.,                           Case No. 2:20-cv-77-JRG

                      Plaintiff,

         v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and
 CORIANT (USA) INC.,

                      Defendants.



              JOINT MOTION FOR LEAVE TO DEPOSE EXPERT WITNESS
                      AFTER THE EXPERT DISCOVERY DEADLINE

       Plaintiff Capella Photonics, Inc., and Defendants Infinera Corporation, Tellabs, Inc.,

Tellabs Operations Inc., Coriant America Inc., and Coriant (USA) Inc. (collectively, the “Parties”)

file this Joint Motion for Leave seeking permission to take the deposition of Christopher Bakewell

after the expert discovery deadline.

       The current deadline is April 19, 2021. Because of scheduling conflicts with Mr.

Bakewell’s current deposition and trial schedule in other matters, the Parties have been unable to

take the deposition of Mr. Bakewell before this date. The Parties ask for a one day extension, until

and including April 20, 2021 to depose Mr. Bakewell.

       This motion is not sought for purposes of delay, but so that the Parties can complete expert

depositions despite scheduling conflicts that prevented this deposition in advance of the expert

discovery deadline.


Dated: April 15, 2021                         By:      /s/ Andrea L. Fair
                                                       Charles Everingham IV
                                                       TX SBN 00787447
                                                       Email: ce@wsfirm.com
                                                       T. John Ward
Case 2:20-cv-00077-JRG Document 115 Filed 04/15/21 Page 2 of 3 PageID #: 6419




                                         TX SBN 20848000
                                         Email: tjw@wsfirm.com
                                         Claire Abernathy Henry
                                         TX SBN 24053063
                                         Email: claire@wsfirm.com
                                         Andrea Fair
                                         TX SBN 24078488
                                         Email: andrea@wsfirm.com
                                         WARD, SMITH & HILL, PLLC
                                         1507 Bill Owens Parkway
                                         Longview, TX 75604
                                         Telephone: (903) 757-6400
                                         Facsimile: (903) 757-2323

                                         Robert D. Becker (Cal. Bar 160648)
                                         Email: rbecker@manatt.com
                                         Christopher L. Wanger (Cal. Bar 164751)
                                         Email: cwanger@manatt.com
                                         MANATT, PHELPS & PHILLIPS, LLP
                                         1 Embarcadero Center, 30th Floor
                                         San Francisco, CA 94111
                                         Telephone: (415) 291-7400
                                         Facsimile: (415) 291-7474

                                         Attorneys for Plaintiff, CAPELLA
                                         PHOTONICS, INC.


                                         By:_/s/ Kurt Pankratz with permission by
                                         Andrea L. Fair_______
                                         Kurt Pankratz (TX SBN 24013291)
                                         Email: kurt.pankratz@bakerbotts.com
                                         Melissa Muenks (TX SBN 24097442)
                                         Email: melissa.muenks@bakerbotts.com
                                         BAKER BOTTS L.L.P.
                                         2001 Ross Avenue
                                         Suite 900
                                         Dallas, TX 75201-2980
                                         Tel.: (214) 953-6584
                                         Fax: (214) 661-4584

                                         Sarah J. Guske (CA SBN 232467)
                                         Email: sarah.guske@bakerbotts.com
                                         BAKER BOTTS LLP
                                         101 California Street, Suite 3600
                                         San Francisco, TX 94111-5843
                                         Telephone: (415) 291-6200
                                         Facsimile: (415) 291-6300

                                         John Fredrick Gaustad (CA SBN 279893)
Case 2:20-cv-00077-JRG Document 115 Filed 04/15/21 Page 3 of 3 PageID #: 6420



                                                    Pro Hac Vice
                                                    Email: john.gaustad@bakerbotts.com
                                                    BAKER BOTTS LLP
                                                    1001 Page Mill Road
                                                    Building One, Suite 200
                                                    Palo Alto, CA 94301
                                                    Telephone: (650) 739-7500
                                                    Facsimile: (650) 739-7699

                                                    Lauren J. Dreyer (DC 1007189)
                                                    Pro Hac Vice
                                                    Email: lauren.dreyer@bakerbotts.com
                                                    BAKER BOTTS LLP
                                                    700 K Street NW
                                                    Washington, DC 20001
                                                    Telephone: (202) 639-7700
                                                    Facsimile: (202) 639-7890

                                                    Attorneys for Defendants, INFINERA
                                                    CORPORATION, TELLABS, INC.,
                                                    TELLABS OPERATIONS INC.,
                                                    CORIANT AMERICA INC., and
                                                    CORIANT (USA) INC.



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service on this 15th day of April 2021.



                                                    /s/ Andrea L. Fair
                                                    Andrea L. Fair
